Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-17) in the reply filed on 7/1/2021 is acknowledged.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2021.

Status of the Application
4.	Claims 1-17 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 10/21/2019 has been acknowledged by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-7, 9-10, 12-14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2006/0075558 to Lambarth et al. (hereinafter Lambarth).
As per claim 1, Lambarth teaches:  A roll-in cot (see Lambarth: Abstract: “ambulance cot”) comprising:
a support frame (see Fig. 5, [17]: litter frame);
front and back carriage members (see Fig. 5, rear connectors [62] and front connectors [58]) slidably movable along the support frame (see Fig. 5, rear connector [62] slides in opening [69] while.  Per front connector, see para [0074]: “A slide bearing (not shown) can, if desired, be provided to allow longitudinal movement of the X frame member 33 along the litter rail 66”);
a pair of front legs (see Fig. 1-5, [27/37]: two spaced-apart legs are shown) each defining a proximal end (see Fig. 1-2, proximal end of [27/37] connected at [62]) and a wheeled distal end (see Fig. 1-2, 5, wheels [14] are shown at ends of legs [27/37]), wherein the proximal end of each of the pair of front legs is pivotally coupled to the support frame (see Fig. 1-5, coupled to [17]) through the front carriage member (see Fig. 5, coupled at connectors [62]) such that the pair of front legs slide and pivot together relative to the support frame (see Fig. 1-5, legs [27/37] would slide/pivot together based on connection); and
a pair of back legs (see Fig. 1-5, [26/36] each defining a proximal end (see Fig. 1-2, proximal end of [26/36] connected at [71]) and a wheeled distal end (see Fig. 1-2, 5, wheels [14] are shown at ends of legs [26/36]), wherein the proximal end of each of the pair of back legs is pivotally coupled to the support frame 
As per claim 2, Lambarth teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein each of the pair of front legs are laterally-spaced farther apart from one another than of each of the pair of back legs (see Fig. 5, back legs [22/32/26/36] are spaced inward from front legs [27/37] as shown and thus the front legs are laterally-spaced farther apart from one another than the back legs).
As per claim 3, Lambarth teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: further comprising an actuation system 
As per claim 5, Lambarth teaches all the limitations as described in the above rejection of claim 3, and additionally teaches: wherein the actuation system uses hydraulic power to impart movement to the pair of front legs and the pair of rear legs (see para 0073]: [58] is a “hydraulic cylinder”). 
As per claim 6, Lambarth teaches all the limitations as described in the above rejection of claim 5, and additionally teaches: wherein the actuation system comprises a front actuator that moves the pair of front legs and a back actuator that moves the pair of back legs (see Fig. 1-2, [53]: linear actuator on back legs, and para [0073], “may comprise two”).
As per claim 7, Lambarth teaches all the limitations as described in the above rejection of claim 6, and additionally teaches: wherein the pair of front legs comprise a front cross beam (see Fig. 4-5, [61]: pivot tube) extending between and moveable with the pair front legs, and the pair of back legs comprise a back cross beam (see Fig. 5, [49]: bracket) extending between and moveable with the pair of back legs.
As per claim 9
As per claim 10, Lambarth teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: further comprising a pair of front load wheels (see Fig. 1-3, [216]: load wheels) secured to the support frame such that they are longitudinally forward of the wheels of the pair of front legs on the roll-in cot irrespective of whether the pair of front legs are in their retracted or extended position (see Fig. 1-3, wheels [216] are always forward of wheels [14]).
As per claim 12, Lambarth teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein during the retracted position of the pair of front legs, the wheeled distal end of the pair of front legs is longitudinally forward of the wheeled distal end compared to when the pair of front legs are in their extended position (see Figs. 1-2, front wheels [14] are longitudinally spaced closer to wheels [219] when the cot is retracted/lowered (Fig. 2) than when shown raised in Fig. 1).
As per claim 13, Lambarth teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein during the retracted position of the pair of back legs, the wheeled distal end of the pair of back legs is longitudinally rearward of the wheeled distal end compared to when the pair of back legs are in their extended position (see Figs. 1-2, rear wheels [14] are longitudinally spaced closer to rear end [77] of the cot is retracted/lowered (Fig. 2) than when shown raised in Fig. 1).
As per claim 14, Lambarth teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein during the retracted position of the pair of front legs, the wheeled distal end of the pair of front legs is longitudinally forward of the wheeled distal end compared to when the pair of front legs are in their 
As per claim 16, Lambarth teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the support frame comprises a front end (see Fig. 1, front end of [17] nearest head section [197]), a back end (see Fig. 1, rear end of [17] nearest hand grips [77]) and a plurality of laterally-spaced tracks (see Fig. 5, housing [68] and opening [69] defines a “track” that gear [64] slides within) that extend at least partially between the front end and the back end (see Fig. 5, housings [58] are located between front and rear ends of cot [17]), each of the plurality of laterally-spaced tracks configured to slidably receive a respective one of the front and back carriage members (see Fig. 5, housings [58] receive rear connectors [62]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0075558 to Lambarth.
As per claim 4, Lambarth teaches all the limitations as described in the above rejection of claim 3, and additionally teaches:  further comprising operator controls (see Fig. 1-3, 23-25, [158]: control and user interface [162]) signally coupled to the actuation system to operate the pair of front legs and the pair of back legs between a retracted position and an extended position that provides an indication selected from the group consisting of a visual indication (see Fig. 25, [161]: display), an audible indication, an electronic indication and combinations thereof.
Lambarth, however, does not explicitly teach the operator controls comprising a removably attachable wireless remote control, however, Lambarth does discuss “wireless communication capability” and a “handheld wireless unit.” (see Abstract, Fig. 33-33A, and para [0092-0098]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have provided a wireless handheld unit with wireless communication capability as taught by Lambarth for diagnosis, to also/further control articulation of the actuators of the device of Lambarth to allow for convenient placement of the control unit during active movement of the cot.  

Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0075558 to Lambarth in view of U.S. Patent Application Publication 2006/0082176 to Broadley et al. (hereinafter Broadley).
As per claim 11, Lambarth teaches all the limitations as described in the above rejection of claim 1, however, it does not teach the following which is described by Broadley:  further comprising an intermediate load wheel (see Broadley, Fig. 1, [13]: loading wheels on leg [3]) attached to each of the pair of front legs, the intermediate load wheel configured to occupy a substantial middle portion of the roll-in cot when the pair of front legs are substantially entirely in their retracted position such that the intermediate load wheel acts as a fulcrum (see Fig. 3A, loading wheels [13] are shown occupying a middle portion of cot when legs [3] are retracted).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Lambarth with these aforementioned teachings of Broadley to have further included additional loading wheels on the existing front wheels of Lambarth to provide additional stability and ease of movement when loading the cot of Lambarth into a vehicle or other higher surface.
As per claim 15, Lambarth teaches all the limitations as described in the above rejection of claim 1, however, it does not teach the following which is described by Broadley: further comprising an intermediate load wheel attached to each of the pair of front legs (see Broadley, Fig. 1, [13]: loading wheels on leg [3]), the intermediate load wheel configured to occupy an intermediate longitudinal portion relative to the respective wheeled distal ends of each of the pair of front and back legs during a substantially entirely retracted position of both (see Fig. 3A, loading wheels [13] are shown occupying a middle portion of cot when legs [3] are retracted).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Lambarth with these aforementioned teachings .


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record (see cited references) do not teach nor fairly suggest a plurality of laterally-spaced tracks, with a front carriage member connected to a pair of front legs being slidiably movable along one set of the tracks while a rear carriage member connected to a pair of rear legs is slidably received in another (distinct) set of the tracks in combination with the other limitations in the claim.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show cots/stretchers with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/24/2021